Citation Nr: 0816590	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2  Entitlement to service connection for chronic regional 
pain syndrome.

3.  Entitlement to service connection for sympathetic 
dystrophy disorder.

4.  Entitlement to an increased rating for residuals of 
chronic left ankle sprains with neuritis of the left 
intermediate dorsal cutaneous nerve, currently rated as 10 
percent disabling.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of chronic right ankle sprains.


REPRESENTATION

Appellant represented by:  To Be Determined


WITNESSES AT HEARING ON APPEAL

Appellant and P.E.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1989 to September 
1994.  He was born in 1969.

This matter initially was brought to the Board of Veterans' 
Appeals (Board) from a January 1993 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, NC.

During the course of the pending appeal, the veteran has 
moved from NC to CA and TX; he was examined, treated, 
dwelled, or was hospitalized at multiple VA facilities in NC 
as well as TX, CA, and TN, and has periodically been homeless 
or lived in various shelters.  The Oakland RO retains current 
jurisdiction of the case.

The veteran and PE provided testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2004; a transcript is of record.  Review of the entire file 
indicates that the above hearing satisfied the veteran's 
noted request for such a hearing on a VA Form 8, dated in 
2003, filed on the top of the claims folder and updated in 
December 2007.

In February 2005, the Board dismissed the veteran's then 
pending appeal with regard to an increased rating for 
bilateral pes planus.  The Board remanded the other issues 
shown on the first page of the present decision.  

A notice is of record dated in February 2007 from the 
veteran's then service representative, North Carolina 
Division of Veterans Affairs, to the effect that the veteran 
was no longer residing in that State, and they were revoking 
their appointment as his representative.  The memorandum 
indicated that attempts had been made to locate him without 
success, and thus attempts to obtain The American Legion as 
his representative had been unsuccessful.  Accordingly, the 
veteran is currently unrepresented, although he had full 
representation prior to this time, including on issues ## 1 
and 2 on which the Board is herein reaching a decision.  
Whether he wishes to arrange for other representation should 
be further addressed by the RO, as noted in the Remand, 
below.

Service connection is also in effect for degenerative joint 
disease of the cervical spine, rated a 10 percent disabling; 
and right inguinal hernia repair and a scar on the forehead, 
each rated as noncompensably disabling.

Issues ## 3, 4, and 5 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has PTSD of 
service origin.   

2.  The evidence of record is in approximate balance as to 
whether chronic complex regional pain syndrome is part and 
parcel of the veteran's already service-connected left ankle 
disability characterized as chronic left ankle sprains, with 
neuritis of left intermediate dorsal cutaneous nerve.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).

2.  Giving the benefit of the doubt to the veteran, chronic 
complex regional pain syndrome is a secondary result of the 
service-connected left ankle disability characterized as 
chronic left ankle sprains, with neuritis of left 
intermediate dorsal cutaneous nerve.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209). 

Since the initial action in early 1993, and until and since 
the veteran's Substantive Appeal was filed in October 1993, 
large amounts of evidence have been added to the file, both 
generated by VA at the RO and the Board (as part of the 
detailed remand action in 2005) and by the veteran himself.  
Throughout, the veteran has been fully informed of actions 
being taken.  After development of the additional evidence, 
SOCs and SSOCs were issued.  Evidence has been introduced 
into the file, and communications were provided with regard 
to the requirements for his claims.  In the aggregate, and as 
will be discussed further below, the Board finds that VA has 
satisfied the duty to notify and assist under the VCAA with 
regard to issues ## 1 and 2 only.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case during the course of 
the present appeal.  In the aggregate, the veteran and his 
representative have demonstrated actual knowledge of and have 
acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim (on issues ## 1 
and 2) under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development on this issue.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Pursuant to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed. (DSM-IV).  In this regard, the Board notes that the Court 
of Appeals for Veterans Claims has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well 
as its more liberalizing standards to establish a diagnosis 
of PTSD.  Specifically, the Court took notice of the change 
in criteria from an objective requirement that a stressor 
"would evoke significant symptoms of distress in almost 
anyone" in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard which requires that 
"the person's response to the stressor involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Factual Background and Analysis

A.  Post-traumatic stress disorder

The veteran's service records are entirely devoid of any 
reference to mental health problems.

Since service, the veteran has been subjected to a number of 
stressors.  And while he has said that he had a friend die 
while in service, he has not provided details or any other 
specific information for any claimed in-service stressor 
which is verified or verifiable.  Pursuant to the Board's 
remand, he was asked to provide specific data with regard to 
stressors, and he did not reply.

Since service, the veteran has been seen often for a number 
of mental health complaints.  Treatment has been given for 
and diagnoses have included a personality disorder, anxiety, 
depression, bipolar disorder, and PTSD.  

During some extended periods of care, including in January 
2006, VA evaluative Axis I diagnoses have been prolonged 
PTSD, bipolar II disorder, and obsessive-compulsive disorder.  
However, at that time, he was noted to be under considerable 
current stress.

In VA clinical records, of which there are many, PTSD has not 
been supported as a firm diagnosis within that context other 
than reflective of symptomatic treatment.  He also has a long 
history of polysubstance abuse including alcohol, cocaine, 
LSD, crystal methamphetamine, intravenous heroin, and 
hallucinogenic mushrooms.  

The most prevalent psychiatric diagnosis by far has been of a 
bipolar disorder.  There has been no contention or finding 
that this condition is in any way related to service.  In one 
clinical notation, the veteran was asked about his PTSD, and 
indicated that it had pretty much abated by that point.  

Pursuant to the Board's remand, because of the various 
diagnoses, a special VA psychiatric evaluation was 
undertaken, not for treatment or clinical purposes, but to 
assess the disability and provide accurate diagnosis(es).  
The entire comprehensive  report is of record, dated in 
November 2006.   The claims folder was reviewed in its 
entirety, and the veteran was interviewed.  The examiner 
specifically concluded that the Axis I diagnoses were bipolar 
disorder II, polysubstance abuse, and history of anxiety, not 
otherwise specified.  The anxiety was felt to be based on his 
exposure to the death of a fellow marine and past symptoms of 
nightmares and avoidance.  The examiner felt that the veteran 
did not meet the criteria (past or present) for a diagnosis 
of PTSD, as he had not had sufficient symptoms in the past, 
and did not manifest the symptoms at present.  The criteria 
for the adjustment disorder diagnosed in 2000 were also no 
longer met.  It was felt that the bipolar II and 
polysubstance dependence descriptions were the most accurate 
for the present situation.  For specific reasons in each 
instance, the examiner felt that none was attributable to 
service.

After review of the evidence of record, the Board finds that 
there is no credible and competent evidentiary basis for 
finding that any of the veteran's acquired mental health 
problems are in any way associated with service; nor that, 
specifically, he has PTSD which is in any way related to 
service.  The evidence in that regard is not equivocal, and a 
reasonable doubt is not raised to be resolved in his favor.

B.  Chronic regional pain syndrome

In service, the veteran had repeated episodes of left ankle 
sprains with instability.  He underwent left ankle surgery in 
the summer of 1993.  The medical board report from March 1994 
summarized his left ankle problems and surgery, and 
specifically noted the associated neurological components to 
the problems including "a diagnosis of lateral dorsal 
cutaneous neuritis of probable surgical origin".  The final 
diagnosis was neuritis of the left intermediate dorsal 
cutaneous nerve on the left foot.

After VA orthopedic assessment and evaluation in 2001, he 
again underwent another left Brostrom revisory procedure, 
during which time it was noted that he had also undergone 
left sural nerve exploration in addition to repair of the 
left ankle ligament..  He was awarded a 100 percent rating 
under 38 C.F.R.§  4.30 from January 16, 2001, until May 1, 
2001, when the 10 percent rating was restored.

Since then, the veteran has been seen for ongoing left foot 
and ankle complaints, particularly with regard to pain; and 
he has had subsequent post-service surgery.  He has also 
reinsured the ankle on several occasions due to apparent 
instability.  Several large packets of clinical evidence are 
now in the file reflecting his ongoing problems with 
intransigent left ankle pain and instability for which he has 
been given potent medications.

Pursuant to the Board's remand action, a VA neurological 
examination was undertaken to determine the nature of the 
veteran's impairment.  As noted above, some neurological 
components were already clearly associated with the basic 
service-connected disability.

However, it is also noted that at the time of the VA 
examination in 2007, that the evaluation was being undertaken 
to assess his complex regional pain syndrome, type 2.  In 
that regard, the examiner reported the long history of 
neurological findings and concluded that:

I believe that the patient over nearly 15 
years has experienced a complex regional 
pain syndrome type 2, specifically in old 
nomenclature, a causalgia.  The patient 
has the appropriate allesthesia and 
dysthesia in the territory of a known 
peripheral nerve, which is anatomically 
appropriate in its distribution.  The 
medical records clearly linked the onset 
of this pain to the postsurgical 
evaluation less than 2 weeks after the 
surgery.  The patient has indicated that 
he was told the nerve was ligatured to 
the tendons.  Regardless, the character 
of the complaint and its distribution 
stand alone in the diagnosis of a 
causalgia and the mechanism of the injury 
during surgery is of less concern as 
regard to the subsequent protracted pain 
experienced by the patient.  This pain 
has been apparently uninfluenced by 
multiple medications and he has been 
evaluated at the pain clinic at a major 
center without resolution of his 
complaints.  The clinical examination 
clearly demonstrates, in an appropriate 
manner, the severity of the patient's 
pain and his limitation with standing and 
walking appear appropriate for this 
diagnosis.  As it has remained 
essentially unchanged for nearly 15 
years, the deficit is likely to be 
permanent and lifelong, and after the 
fashion of such injuries resistant to 
therapeutic interventions.

Based on the aggregate evidence and the credible medical 
opinion of record, the Board finds that a reasonable doubt is 
raised as to the clinical and causal association between 
chronic regional pain syndrome and the veteran's service-
connected left ankle disability, and service connection is in 
order on a secondary basis. 


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for chronic regional pain syndrome is 
granted.


REMAND

The veteran's left ankle problems are delineated in summary 
above.

At the time of the last comprehensive VA orthopedic and 
neurological review in early 2007 (the same as reported above 
in the grant of service connection for the complex regional 
pain syndrome, type 2), certain measurements of functional 
impact were recorded.  However, the veteran was noted to have 
recently reinjured the left ankle, was casted, and as a 
result, the dorsal lateral aspect of the foot was discolored 
from the malleolus to the toes.  It is not clear that the 
examination was representative of all facets of his 
disability and/or reflective of his actual chronic versus 
acute impairment.

Moreover, while the examiner opined with regard to chronic 
regional pain syndrome, there is no opinion with regard to 
the other part of that issue as phrased in the earlier 
Board's decision, namely whether he has a disability 
characterized as "sympathetic dystrophy disorder" and, if 
so, whether it is also related to the other now service-
connected disabilities. 

In January 2007, VA X-rays reportedly showed mild post-
traumatic degenerative spurring in both medial and lateral 
malleoli, bilaterally.   It is not shown that this arthritis 
has been addressed in earlier ratings.

With regard to his right lower extremity, the veteran's 
service records show that he had a number of right foot and 
right ankle problems including at least one incident of 
stress fracture of the 2nd metatarsal with forefoot 
involvement, and an episode of plantar fasciitis.  He was 
also found on one occasion in September 1992 to have 
X-ray evidence of two tiny, separate bony ossicles beneath 
the medial malleolus, one of which was rounded off, with soft 
tissue swelling, diagnosed as an avulsion fracture of the 
internal right malleolus.  In October and November 1992 he 
was reported to have had a right ankle fracture with acute 
loss of motion.  A medical board report dated in March 1994 
recorded a history of his having had a Brostrom procedure for 
instability in the right ankle in December 1993 and after 
cast removal, he had undergone therapy with some progress.  
Service connection is in effect only for residuals of 
multiple right ankle sprains.  In none of the ratings has the 
issue of scarring from his multiple surgical procedures been 
addressed.

Finally, the Board is mindful of the new guidelines which 
have recently been issued by the Court of Appeals for 
Veterans Claims with regard to increased rating cases and 
mandatory notice, in Vazquez-Flores v. Peake, 22. Vet. App. 
37 (2008).  Notifications to a veteran must be adequate to 
inform him, or any reasonable person for that matter, of what 
is required, and that he needs to provide evidence with 
regard to how his disabilities affect him in everyday, daily 
life; his responses confirm that he understood those 
ramifications and mandates.  The Board finds that not every 
effort has been made to inform the veteran as to what is 
required for increased compensation for the herein concerned 
disabilities, under whatever alternate diagnostic codes might 
be available (to include the new neurological impairment for 
which service connection is granted herein); nor have all he 
components thereof been fully addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to appoint a new 
representative, if he so desires.

2.  The veteran should be provided a VA 
orthopedic and neurological examinations 
to determine the severity of his ankle 
disabilities.  The involvement of 
arthritis, earlier toe and foot trauma or 
fastiitis, and other pertinent factors 
should be addressed with regard to current 
residuals.  All special studies and tests 
indicated should be performed.  The 
veteran's claims folder must be made 
available to the examiners, and the 
examiners are requested to review the 
claims folder in conjunction with the 
examinations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

    (a) The orthopedic examiner should 
provide measures of range of motion of the 
ankles, with a description of the normal 
range of motion.  The examiner should also 
address the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination, and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40, as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range-of-motion loss.  The in-
service injuries, and in-service and post-
service surgeries of all sorts should be 
addressed with regard to current 
functional residual disability.

    (b) The neurological examiner should 
determine the nature and severity of all 
neurological impairment, all nerves 
involved and all functional impact, and 
provide an opinion as to 
    
    (i) whether the veteran has a 
sympathetic dystrophy disorder, 
    
    (ii) if so, to what it is 
attributable or with what condition is 
it associated, if determinable; and 
    
    (iii) the extent to which it impacts 
his functioning.  
    
    In that regard, the opinion should 
be phrased in terms of whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that such a neurological impairment 
exists and is related to his service-
connected ankle disability, or whether 
such a relationship is unlikely (i.e., 
less than a 50/50 probability).

    (d) The clinical findings of record and 
the reasoning which form the bases of the 
opinions requested should be clearly set 
forth.  
    
    Note:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

3.  After the above has been accomplished, 
and after undertaking any other 
development deemed essential, the RO 
should re-adjudicate the veteran's claims 
to include the newly added disability; 
consideration of the most appropriate 
diagnostic codes for evaluation of the 
both ankles; and the extent to which 
separate evaluations are necessary for 
additional post-surgical scarring, 
orthopedic (e.g., arthritic) and/or 
nerve(s) disability of the ankles. 

4.  If any benefit sought on appeal 
remains denied, the claimant and his 
representative, if any, should be provided 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and discussion of all 
pertinent regulations. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


